1 On argument, order referring to another justice of the Supreme Court for hearing and determination a motion made by defendant Kraushaar to cancel and discharge of record a certain judgment in favor of plaintiff and against defendants, entered on May 3, 1935, as modified and reduced on May 12, 1937, modified on the law by striking from the second paragraph the following recital: “ and the Court being of the opinion that said motion involves a review of the order made and entered in this action on March 5, 1940, signed by the Hon. Phillip A. Brennan, which cannot be done by a Justice having concurrent jurisdiction.” As so modified, the order, in so far as appealed from, is affirmed, without costs. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur. Settle order on two days’ notice.